internal_revenue_service number release date index number -------------------------- --------------------------------- ------------------------------ ----------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc pa plr-118517-17 date date ty ----------------------- legend taxpayer --------------------------------- subsidiaries -------------------------------------------------------------- state ------------------ a ----------- b ----------------- c ---------------------------------------- ---------- d ----------------- e ---------------------------------------- f --------------------------------------------- date x ----------------------- date y ----------------------- dollar_figurea ---------- dollar_figureb-------------------------- dollar_figurec --------------------- plr-118517-17 dollar_figured --------- dollar_figuree --------------------- dollar_figuref --------- dear --------------- this is in reply to taxpayer’s request for a ruling on behalf of its wholly-owned subsidiaries as to the obligations of subsidiaries to file and furnish information returns pursuant to sec_6041 of the internal_revenue_code to property owners for payments subsidiaries will make to such property owners and for costs subsidiaries will incur on behalf of the property owners as a consequence of c facts subsidiaries operate facilities in state which produce a state enacted c out of concern over the impact of a on b under c subsidiaries and other owners of similar facilities must provide nearby property owners with a permanent replacement d subsidiaries must provide a permanent replacement d to property owners by date x there are two ways subsidiaries might provide the permanent replacement d either by connection with state d system average cost estimated at dollar_figurea or by installing a system on the property estimated at dollar_figureb and maintaining it estimated at dollar_figurec until the permanent replacement is set up an alternative d will be supplied at approximately dollar_figured per year per property owner in addition subsidiaries offer two programs e and f to eligible_property owners to enroll the property owner must execute a release of liability that acknowledges that taxpayer has fully compensated them for any damages and that they will not seek further compensation or bring legal action against taxpayer or subsidiaries in connection with their d the validity of this release is the subject of current litigation in the future subsidiaries may offer some compensatory payments to additional property owners in exchange for their release from any liability for damage but no details of the payments or the scope of such compensation have been determined taxpayer requests the following rulings subsidiaries are not required to issue information returns forms with regard to any property owner who receives these compensatory payments described above because they are not income to the property owner plr-118517-17 to the extent the service is not able to grant ruling number for any of the above described compensatory payments taxpayer requests a ruling that subsidiaries are not required to issue information returns forms with regard to any property owner who receives the above-described compensatory payments because the income attributable to the payments is not fixed or determinable to the extent that some or all of the above-described compensatory payments are provided to additional property owners in the future subsidiaries will not be required to issue information returns forms to such property owners consistent with ruling or law and analysis sec_6041 and sec_1_6041-1 of the income_tax regulations provide with exceptions not applicable here that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income aggregating dollar_figure or more in the taxable_year must file an information_return with the internal_revenue_service under sec_6041 the payor is required to furnish an information statement to the payee forms and are used for this reporting sec_1_6041-1 the sec_6041 information reporting requirement applies to payments made during the calendar_year to another person of fixed or determinable income sec_1_6041-1 sec_1_6041-1 provides that income is fixed when paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained as used in sec_6041 income means gross_income sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income includes all income from whatever source derived unless excluded by law the supreme court of the united_states has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of income any accession to wealth 348_us_426 accordingly any receipt of funds by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the narrowly construed exclusions provided by law see glenshaw glass co pincite 504_us_229 the nature of an amount received in settlement of a controversy is determined by the nature of the claims that are settled 305_us_188 297_us_88 hort v commissioner plr-118517-17 u s if the amount received represents compensation or damages for lost profits it is taxable as ordinary_income however if the recovery is received as the replacement of capital destroyed or injured rather than for lost profits the money received is a return_of_capital and not taxable to the extent the payment does not exceed the adjusted_basis in the property 33_tc_323 to the extent payments for damage to property exceed the adjusted_basis in the property the payments are gross_income unless they qualify for an exclusion from or nonrecognition of income under another provision of the code such as sec_1033 the burden is on the taxpayer to demonstrate that the amounts received are for capital replacement 1_tc_952 aff’d 144_f2d_110 1st cir cert_denied 323_us_779 to the extent that subsidiaries’ payments pursuant to c compensate property owners for damage to their property the payments are not gross_income to the extent they do not exceed the property owners’ adjusted_basis in their property and are gross_income only to the extent those payments exceed the customers’ adjusted_basis in their property unless another provision of the code excludes or defers recognition of the income such as sec_1033 thus to the extent that subsidiaries’ payments to property owners pursuant to c for a new d are compensation_for damage to property they are not payments of fixed or determinable income under sec_6041 under these facts subsidiaries cannot determine how much of such payments are for damage to property consequently subsidiaries cannot also determine how much of the payments constitutes fixed or determinable income under sec_6041 subsidiaries are therefore not required to report such payments under sec_6041 see revrul_80_22 1980_1_cb_286 the service is unable to issue any ruling with respect to amounts paid or benefits provided by subsidiaries under e or f the provisions of programs e and f are the subject of current litigation pursuant to revproc_2017_3 sec_4 the service ordinarily does not issue a letter_ruling on the tax effect of a transaction if any part of the transaction is involved in litigation by the parties affected by the transaction in addition the service is unable to issue any ruling in response to ruling_request this request presents a hypothetical situation pursuant to revproc_2017_1 section the service does not issue rulings on hypothetical situations conclusion subsidiaries are not required to file or furnish information returns with respect to amounts paid and costs incurred in connection with providing property owners with a new d as required under c plr-118517-17 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely blaise g dusenberry senior technician reviewer procedure administration
